DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/706,198 is filed on 12/6/2019 and is a CON of 16/143,305 09/26/2018 which is a CON of 15/973,406 05/07/2018 which is a CIP of PCT/US17/31721 05/09/2017 which claims benefit of 62/333,589 05/09/2016 and claims benefit of 62/350,672 06/15/2016 and claims benefit of 62/412,843 10/26/2016 and claims benefit of 62/427,141 11/28/2016 and said 15/973,406 05/07/2018 claims benefit of 62/540,557 08/02/2017 and claims benefit of 62/562,487 09/24/2017 and claims benefit of 62/583,487 11/08/2017 and said 16/143,305 09/26/2018 is a CON of PCT/US18/45036 08/02/2018. 

Current Status
Claims 1- 20 are pending and ready for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 2 is rejected under 101 as it does not provide the significant limitations that amount to more than the abstract idea.
Considering all the limitations individually and in combination, the claimed additional elements do not show any inventive concept in applying algorithms such as improving the performance of a computer or any technology, and do not meaningfully limit the performance of the application.

Double Patenting
Claim 1-20 of this application is patentably indistinct from claim 1-29 of Application No. 16/696,428. Pursuant to 37 CFR 1.78(f), when two or more applications 
Claim 1-20 of this application is patentably indistinct from claim 1-20 of Application No. 16/150,148. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim 1-20 of this application is patentably indistinct from claim 1-24 of Application No. 16/150151
Claim 1-20 of this application is patentably indistinct from claim 1-21 of Application No. 16/221275. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim 1-20 of this application is patentably indistinct from claim 1-25 of Application No. 16/698,747. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-29 of copending Application No. 16/696,428. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the current claims are disclosed either in one claim of the copending application or in a combination of claims.

Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/150,148. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the current claims are disclosed either in one claim of the copending application or in a combination of claims.

Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of copending Application No. 16/221,275. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the current claims are disclosed either in one claim of the copending application or in a combination of claims.

Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of co-pending Application No. 16/698,747. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the current claims are disclosed either in one claim of the copending application or in a combination of claims.


Claim Objections
Claims 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 18. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 8-9, 11, 14-15 and 17, are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0011278 A1, Brown et al, hereinafter referenced as Brown.
As to independent claim 1, Brown teaches “A monitoring system for data collection in an industrial environment, the monitoring system comprising: a data collector communicatively coupled to a plurality of input channels connected to data collection points operationally coupled to at least one of a mixer or an agitator;” ([abstract] wherein monitoring an industrial system applied in order to provide diagnostics to the monitored device such device such as boilers, mixers, heat exchanger ..... or the like as in [0005], [0020], [0041-0042]. See fig 1-3. Moreover, fig 2 item 220 "data input” reads on "data collector", wherein a plurality of acoustic sensor 260 as in [0036], the plurality of sensors are affixed at the plurality of segments/ channels, [0036] for example, a one segment has been provided as an example out of the plurality of segments within the industrial system of a plurality of segments, reads on "communicatively coupled to a plurality of input channels". Moreover, [0053] “multiple sections to be evaluated”.)
“a data storage structured to store a plurality of stored system response patterns associated with noise detection during operation of the at least one mixer or agitator;” ([0033-0034] comparison with noise signature/ pattern and based on change in noise is detected based on the frequency response [0043-0045], wherein such signature is stored in database as in [0039-0040] "baseline data stored in the memory”. Moreover, [0031-0033] "signature amplitude and/or frequency profile", "stored signature". [0094] The calculated process noise signature is then compared with the stored reference value.")
“a data acquisition circuit structured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels;” (fig 2 item 220 "data input” reads on "data collector", wherein a plurality of acoustic sensor 260 as in [0036], the plurality of sensors are affixed at the plurality of segments/ channels; the sensors reads on “data acquisition circuit”. Moreover, see fig 8, [0093-0094] and claims 1-3 "acoustic patterns", the process of analyzing the input data and diagnosing the defect and its type based on comparison with the baseline and noise signature.)
“and a data analysis circuit structured to: remove a background noise from the plurality of detection values;” ([0061] "The electronics of the acoustic detector 510 remove the process fluid property information from the detected signal, leaving only fouling/plugging information, which is then evaluated by reducing it to an equivalent acoustic impedance through the exchanger”. Moreover, [0020-0021] the filtering aspect is applied.)
“analyze the collected data with the background noise removed to determine a measured noise pattern for the at least one mixer or agitator;” ([0033-0034] comparison with noise signature/ pattern and based on change in noise is detected based on the frequency response [0043-0045], wherein such signature is stored in database as in [0039-0040] "baseline data stored in the memory". Moreover, [0031-0033] "signature amplitude and/or frequency profile", "stored signature". Also see [0044-0046] wherein the collected data/measurements to be compared against a defined signature/ pattern acoustic patterns", the process of analyzing the input data and diagnosing the defect and its type based on comparison with the baseline and noise signature.)
“and compare the measured noise pattern to the plurality of stored system response patterns to determine an identified noise pattern.” ([0033-0034] wherein the signature to be compared within a defined conditions "predetermined amount”; "compare the processed noise signal with a stored signature, and generate an alarm if they differ by more than a predetermined amount. By comparing the signatures after the Fast Fourier Transform has been applied, new frequency bands of high amplitude can be readily identified." Moreover, [0020] "Such process noise changes may begin at frequency ranges well above or well below the audible range of human hearing, but are nevertheless acoustically detectable", moreover, the frequency range of interest of [0044-0046] includes the high frequency range, "deviates more than a predetermined amount”,. Moreover, [0094] "The calculated process noise signature is then compared with the stored reference value." Furthermore, [0080] "cavitation", [0072-0074] "plugging/fouling", [0075] and [0093] "fouling/corrosion", see fig 8)
Brown teaches the above steps are applicable to an industrial environment [abstract], including a wide variety of device and equipment such as boilers, mixers, heat exchanger ..... or the like as in [0005], [0020], [0041-0042], thus one of ordinary skill in the art would expect and acknowledge that the above steps are applicable/ or could be applicable on the mixer as part of the monitored device as well as the many  devices included within the monitored industrial system.
As to independent claim 8, Brown teaches “A computer-implemented method for data collection in an industrial environment, the computer-implemented method comprising: collecting data from a plurality of input channels communicatively coupled to a data collector, the plurality of input channels connected to data collection points operationally coupled to at least one of a mixer or an agitator;” ([abstract] wherein monitoring an industrial system applied in order to provide diagnostics to the monitored device such device such as boilers, mixers, heat exchanger ..... or the like as in [0005], [0020], [0041-0042]. See fig 1-3. Moreover, fig 2 item 220 "data input” reads on "data collector", wherein a plurality of acoustic sensor 260 as in [0036], the plurality of sensors are affixed at the plurality of segments/ channels, [0036] for example, a one segment has been provided as an example out of the plurality of segments within the industrial system of a plurality of segments, reads on " communicatively coupled to a plurality of input channels". Moreover, see fig 7B wherein the processor/ microprocessor is illustrated i.e. the process is implemented by a computerized system. Moreover, [0053] “multiple sections to be evaluated”.)
“storing a plurality of stored system response patterns in a data storage associated with noise detection during operation of the at least one mixer or agitator;” ([0033-0034] comparison with noise signature/ pattern and based on change in noise is detected based on the frequency response [0043-0045], wherein such signature is stored in database as in [0039-0040] "baseline data stored in the memory”. Moreover, [0031-0033] "signature amplitude and/or frequency profile", "stored signature". [0094] "The calculated process noise signature is then compared with the stored reference value.")
data input” reads on "data collector", wherein a plurality of acoustic sensor 260 as in [0036], the plurality of sensors are affixed at the plurality of segments/ channels; the sensors reads on “data acquisition circuit”. Moreover, see fig 8, [0093-0094] and claims 1-3 "acoustic patterns", the process of analyzing the input data and diagnosing the defect and its type based on comparison with the baseline and noise signature.)
“removing a background noise from the plurality of detection values;” ([0061] "The electronics of the acoustic detector 510 remove the process fluid property information from the detected signal, leaving only fouling/plugging information, which is then evaluated by reducing it to an equivalent acoustic impedance through the exchanger”. Moreover, [0020-0021] the filtering aspect is applied.)
“determining a measured noise pattern for the at least one mixer or agitator in response to the plurality of detection values remaining after removing the background noise;” ([0033-0034] comparison with noise signature/ pattern and based on change in noise is detected based on the frequency response [0043-0045], wherein such signature is stored in database as in [0039-0040] "baseline data stored in the memory". Moreover, [0031-0033] "signature amplitude and/or frequency profile", "stored signature". Also see [0044-0046] wherein the collected data/measurements to be compared against a defined signature/ pattern as in [0033- 0035] comparison with noise signature/ pattern and based on change in noise is detected. See fig 8, [0093-0094] and acoustic patterns", the process of analyzing the input data and diagnosing the defect and its type based on comparison with the baseline and noise signature.)
“comparing the measured noise pattern to the plurality of stored system response patterns to determine an identified noise pattern;” ([0033-0034] wherein the signature to be compared within a defined conditions "predetermined amount”; "compare the processed noise signal with a stored signature, and generate an alarm if they differ by more than a predetermined amount. By comparing the signatures after the Fast Fourier Transform has been applied, new frequency bands of high amplitude can be readily identified." Moreover, [0020] "Such process noise changes may begin at frequency ranges well above or well below the audible range of human hearing, but are nevertheless acoustically detectable", moreover, the frequency range of interest of [0044-0046] includes the high frequency range, "deviates more than a predetermined amount”,. Moreover, [0094] "The calculated process noise signature is then compared with the stored reference value." Furthermore, [0080] "cavitation", [0072-0074] "plugging/fouling", [0075] and [0093] "fouling/corrosion", see fig 8)
“and modifying data collection from at least one of the plurality of input channels connected to data collection points operationally coupled to the at least one mixer or agitator in response to the identified noise pattern.” ([0094], claim 1, fig 8, [0027], [0031-0034] and [0044-0046] "alarm". [0040] the malfunction device and alarming notification is based on the applied diagnostic/ detection approach, i.e. a maintenance/ equipment to be serviced for example is required as in [0068] wherein servicing/ maintenance reads on “modifying”, also see [0075].)
Brown teaches the above steps are applicable to an industrial environment [abstract], including a wide variety of device and equipment such as boilers, mixers, 

As to independent claim 14, Brown teaches “An apparatus for monitoring data collection in an industrial environment, the apparatus comprising: a data collector communicatively coupled to a plurality of input channels connected to data collection points on at least one of a mixer or an agitator;” ([abstract] wherein monitoring an industrial system applied in order to provide diagnostics to the monitored device such device such as boilers, mixers, heat exchanger ..... or the like as in [0005], [0020], [0041-0042]. See fig 1-3. Moreover, fig 2 item 220 "data input” reads on "data collector", wherein a plurality of acoustic sensor 260 as in [0036], the plurality of sensors are affixed at the plurality of segments/ channels, [0036] for example, a one segment has been provided as an example out of the plurality of segments within the industrial system of a plurality of segments, reads on " communicatively coupled to a plurality of input channels". Moreover, [0053] “multiple sections to be evaluated”.)
“a data storage structured to store a plurality of stored system response patterns associated with noise detection during operation of the at least one mixer or agitator;” ([0033-0034] comparison with noise signature/ pattern and based on change in noise is detected based on the frequency response [0043-0045], wherein such signature is stored in database as in [0039-0040] "baseline data stored in the memory”. Moreover, [0031-0033] "signature amplitude and/or frequency profile", "stored signature". [0094] The calculated process noise signature is then compared with the stored reference value.")
“a data acquisition circuit structured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels;” (fig 2 item 220 "data input” reads on "data collector", wherein a plurality of acoustic sensor 260 as in [0036], the plurality of sensors are affixed at the plurality of segments/ channels; the sensors reads on “data acquisition circuit”. Moreover, see fig 8, [0093-0094] and claims 1-3 "acoustic patterns", the process of analyzing the input data and diagnosing the defect and its type based on comparison with the baseline and noise signature.)
“a data analysis circuit structured to: remove a background noise from the plurality of detection values;” ([0061] "The electronics of the acoustic detector 510 remove the process fluid property information from the detected signal, leaving only fouling/plugging information, which is then evaluated by reducing it to an equivalent acoustic impedance through the exchanger”. Moreover, [0020-0021] the filtering aspect is applied.)
“determine a measured noise pattern for the at least one mixer or agitator in response to the collected data remaining after removing the background noise;” ([0033-0034] comparison with noise signature/ pattern and based on change in noise is detected based on the frequency response [0043-0045], wherein such signature is stored in database as in [0039-0040] "baseline data stored in the memory". Moreover, [0031-0033] "signature amplitude and/or frequency profile", "stored signature". Also see [0044-0046] wherein the collected data/measurements to be compared against a acoustic patterns", the process of analyzing the input data and diagnosing the defect and its type based on comparison with the baseline and noise signature.)
“and compare the measured noise pattern to the plurality of stored system response patterns to determine an identified noise pattern;” ([0033-0034] wherein the signature to be compared within a defined conditions "predetermined amount”; "compare the processed noise signal with a stored signature, and generate an alarm if they differ by more than a predetermined amount. By comparing the signatures after the Fast Fourier Transform has been applied, new frequency bands of high amplitude can be readily identified." Moreover, [0020] "Such process noise changes may begin at frequency ranges well above or well below the audible range of human hearing, but are nevertheless acoustically detectable", moreover, the frequency range of interest of [0044-0046] includes the high frequency range, "deviates more than a predetermined amount”,. Moreover, [0094] "The calculated process noise signature is then compared with the stored reference value." Furthermore, [0080] "cavitation", [0072-0074] "plugging/fouling", [0075] and [0093] "fouling/corrosion", see fig 8)
“and a response circuit structured to modify data collection from at least one input channel connected to data collection points operationally coupled to the at least one mixer or agitator in response to the identified noise pattern.” ([0094], claim 1, fig 8, [0027], [0031-0034] and [0044-0046] "alarm". [0040] the malfunction device and alarming notification is based on the applied diagnostic/ detection approach, i.e. a maintenance/ equipment to be serviced for example is required as in [0068] wherein servicing/ maintenance reads on “modifying”, also see [0075].)


As to claim 2, Brown teaches “further comprising a response circuit structured to modify data collection from at least one of the plurality of input channels connected to data collection points operationally coupled to the at least one mixer or agitator in response to the identified noise pattern.” (fig 8 and [0093-0094], [0040] the malfunction device and alarming notification is based on the applied diagnostic/ detection approach." Moreover, [0032- 0034] and [0044-0046] "alarm".)

As to claims 3, 9 and 15, Brown teaches “wherein the response circuit is further structured to rebalance a load of an industrial component vibrationally coupled to the at least one mixer or agitator in response to the identified noise pattern.” ([0091] "continuous operation is not required, thereby allowing low power consumption" wherein "allowing low power consumption" reads on "rebalance loads"; "The device need not be powered by the control loop", and wherein the determination is based on the acoustic pattern [0093-0094] and fig 8, which shows an abnormal activity (noise) that matches a certain fault as disclosed in [0033-0034]. The sensors are affixed to determine segments/ equipment performance of an industrial device could be any of the (pipes, This makes it possible to make a software adjustment in the circuitry of the monitoring electronics, without changing the circuit arrangement”, wherein the adjustment reads on "rebalance load", wherein such adjustment [0068] may include maintenance such as removing/ adding a certain equipment/ hardware changes, or partially removing while under maintenance as known in the art. Moreover, fig 1-3 wherein the acoustic sensors that sense the oscillation/ vibration are depicted. Also see [0053] "oscillator”, "impulse", “multiple sections to be evaluated”. Also see [0043-0045] "mechanical 'pinging' device or acoustic impulse generator", "acoustic sensor” listening/ hearing to the vibration sound.)

As to claims 5, 11 and 17, Brown teaches “wherein the response circuit is further structured to adjust a process of an industrial component vibrationally coupled to the at least one mixer or agitator in response to the identified noise pattern.” (The sensors are affixed to determine segments/equipment performance of an industrial device could be any of the (pipes, boiler, segments, or any of the equipment of figs 1-5. Moreover, [0040] "This makes it possible to make a software adjustment in the circuitry of the monitoring electronics, without changing the circuit arrangement”, see [0068] the adjustment may include maintenance such as removing/ adding a certain equipment/ hardware changes, or partially removing while under maintenance as known in the art. Moreover, fig 1-3 wherein the acoustic sensors that sense the oscillation/ vibration are depicted. Also see [0053] "oscillator”, "impulse", “multiple sections to be evaluated”. mechanical 'pinging' device or acoustic impulse generator", "acoustic sensor” listening/ hearing to the vibration sound.)

Claims 4, 6-7, 10, 12-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brwon as applied to claims 3, and 9 respectively above, and further in view of US 2004/0019461 A1, Bouse et al, hereinafter referenced as Bouse.
As to claims 4, 10 and 16, Brown teaches that balancing load by activating a well-functioning equipment whereas disconnecting or reducing the functionality of malfunctioning/ defective equipment (as the power to be reduced or disconnected) as in [0091]. One of ordinary skill in the art would contemplate that such step provides higher efficiency (improves probability of success) and facilitate the maintenance process. And wherein the disconnected equipment due to malfunctioning or defect, could be fixed and maintained as in [0068]. Knowing that the status diagnostic/detection of an equipment could be applied to any of the equipment shown in figs 1-5.)
The claimed language states "at least one of", thus one limitation should suffice, i.e. this rejection should suffice alone, yet the examiner chose to consider all three limitations in order to provide a compact prosecution.
Bouse teaches “wherein the rebalancing achieves at least one of: an extended a life of the industrial component, an improved probability of success of a process of the industrial component, or facilitating maintenance on the industrial component.” ([0027-0029] "This indication can increase machine life by not allowing root causes to run uncorrected (such as pump cavitation under certain process loads)." Also see [0056-0060] "balance fault”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the element of extending equipment's life corresponding to the fault/ malfunctioning diagnostic results of Bouse to be part of the diagnostic corresponding elements and responses, wherein such aspect would benefit Brown's teaching as such concept would improve the performance and increase the efficacy of Brown, wherein faults to be balanced and equipment life to be extended along with the advantage of preventive maintenance and smooth performance (Bouse [0027-0029] and [0056-0060])

As to claims 6, 12 and 18-19, Brown teaches adjustment at least in [0040] and as explained in the rejection of claim 3 above, and wherein such adjustment is applicable to any equipment within figs 1-5 including the mixers of [0005] and [0020].
Brown is silent in regards to “wherein the response circuit is further structured to adjust an operating parameter of at least one component of the at least one mixer or agitator in response to the identified noise pattern.”
Bouse teaches “wherein the response circuit is further structured to adjust an operating parameter of at least one component of the at least one rotating equipment in response to the identified noise pattern.” ([abstract] and [0009-0010] "logic operations based on the parameters and inference rules to produce fault information that is reported to a system processor, which selectively uses the fault information to control the plant machines. The inference rules include rules for determining faults as to balance, alignment, bearing condition, electrical condition, and cavitation". Wherein the detection is based on the detected patterns as in [0069], [0071] and [0080-0081] as an example out of other detected patterns, and wherein such monitoring is applied on rotating device/equipment, i.e. it could be a mixer and/or agitator, or at least a part of such device/equipment included in such device such as pump or the like. Moreover, [0011] "each local processor receives the parameter signals from the subset of sensors with which it is associated."; "rules are programmed into the local processors to perform all logical operations based on the parameter signals and the plurality of inference rules to determine fault information for each machine"; "is programmed to selectively issue control commands based on the fault information. A control system is responsive to the control commands to selectively modify the operation of the machines based on the fault information", see claims 4-5 "modify” and [0035] "parameter waveform", [0027] "root causes", wherein such modification is based on the detected fault and wherein the fault determination is based on the signals parameters, thus the modification and control each involves such parameters as in [0040].) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parameter modification of Bouse to become part of the applied adjustment of Brown, wherein such approach if it has not already been applied, then it would be expected to get applied, as each modification adjustment has to be applied in a way that involves its corresponding parameters directly or indirectly. Thus one of ordinary skill in the art would appreciate the incorporation of such well-known approach in order to attain well controlled and managed system wherein the diagnosed faults to become balanced and controlled 

As to claims 7, 13 and 20, Brown teaches “wherein the at least one component comprises at least one of a bearing, a tank housing, a driveshaft, a propeller, a blade, a baffle, a vane, a stator, an input line, or an output line.” ([0041] "pumps, catalystic crackers, mixers, valves, heat exchangers, boilers, or any other device attached to industrial process. The fixed equipment may also refer to vessels, conduits, piping, and tanks, or any other structure associated with the process.", also see [0033] "pump vane breaks", “bearings”; and [0020] knowing that a rotor works as an impeller i.e. the blades are inherently included. Moreover, the fluid of the pump could flow in both directions i.e. impeller to produce sucking force/ inflow, and propeller to produce pushing force/ outflow, i.e. a fan.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,434,512 B1, Discenzo is directed towards a diagnostics/ prognostics system and related method for collecting and processing data relating to a plurality of subsystems of a dynamic system includes a plurality of sensors, each sensor gathering data and generating a data signal indicative of the health of a corresponding one of the subsystems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448.  The examiner can normally be reached on Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865